Citation Nr: 1727780	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for residuals of prostate cancer prior to June 24, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran completed an honorable career in the U.S. Army, serving on active duty from December 1955 to May 1975 and earning a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of prostate cancer and assigned the same an initial noncompensable rating, effective January 19, 2012. 

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

In April 2016, the Board granted service connection for left-ear hearing loss and remanded the issues of entitlement to service connection for tinnitus and an initial compensable rating for residuals of prostate cancer.  By a September 2016 rating decision, the Appeals Management Center (AMC), granted service connection for tinnitus such that the issue is no longer on appeal.  The AMC also assigned the Veteran's residuals of prostate cancer a 100 percent rating, effective June 24, 2016. As the rating was not in effect during the entire appellate period, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's February 2016 Board hearing, he asserted that his residuals of prostate cancer had worsened since his VA examination conducted in July 2012, and has since been examined in June 2016 and April 2017.  He reported that he was submitting relevant private treatment records, and upon review, the records include reports of two instances of treatment, one dated in September 2014 and one dated in February 2016, as well as more-recently dated reports, one dated in 2015 and one dated in 2017.  While the Board seeks medical evidence dated during the entire appellate period, it specifically seeks such evidence dated prior to June 24, 2016, the period prior to the date upon which a 100 percent rating was awarded. 

The Veteran has only reported private treatment for his residuals of prostate cancer. His representative, in his November 2016 brief, reported that there was a noticeable void of any medical evidence in the four year period between the 2012 and 2016 VA examinations and specifically requested that the Board remand the claim to obtain the Veteran's outstanding treatment records to better assess the severity of his disability.  While the Veteran did submit his own private treatment records, as discussed above, it is significant that his submissions were limited, specifically for the period prior to June 24, 2016.  Of note, at his June 2016 VA examination the Veteran stated that his PSA level was monitored every three months, with the last PSA of 1.29 in the last week.  He reported an increase of his PSA levels done in February 2016 to 27ng/ml and that his urologist would reexamine him on August 16, 2016; thus suggesting that he has been receiving ongoing treatment.  

In any event, the Veteran's representative has requested that the Board seek additional private treatment records and the Board will do so.  On remand, the AOJ should seek authorization from the Veteran in order to obtain his complete private treatment records dated from January 2012 forward.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify all medical care providers that have treated him for residuals of prostate cancer since January 2012, to include, but not limited to, the urologist mentioned at the time of his June 2016 VA examination.  Then, make arrangements to obtain all records that he adequately identifies.
2. After ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




